Citation Nr: 1137128	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-30 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability described as post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, other than PTSD.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and sister
ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from December 1969 to October 1971.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied, in part, service connection for PTSD and for COPD. 

The Board notes that the denial of service connection for PTSD was a reconsideration of a December 2004 RO decision; within one year of that denial, the Veteran requested reconsideration.  In support of his request, he supplied some additional details about the circumstances of his service and his alleged stressors. As the December 2004 decision was not final, there is no need for the Veteran to submit new and material evidence to reopen the claim for PTSD. 

This case was remanded by the Board in February 2009 for the scheduling of a requested hearing before the Board.  The Veteran and his wife testified before the undersigned Acting Veterans Law Judge at a personal hearing held via videoconference from the RO in April 2009.  A transcript of this hearing is associated with the claims file.  

This case was again remanded by the Board in June 2009 for additional development.  This included obtaining copies of Social Security Administration (SSA) disability benefit records; and, updated VA Medical Center (VAMC) at Salisbury outpatient treatment records.  In addition, the Veteran was scheduled for a VA examination in connection with the claim of service connection for COPD.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has previously been diagnosed as having a bipolar disorder, extreme nervousness, depression, dysthymia, anxiety disorder, and a panic disorder without agoraphobia.  Thus, the claim of service connection for PTSD is recharacterized as two issues: an acquired psychiatric disability described as PTSD, and an acquired psychiatric disability other than PTSD, as stated on the title page of this decision.

The Board notes that the Veteran submitted new evidence in September 2011 after the claim had been forwarded to the Board for adjudication, but failed to include a waiver of initial RO consideration regarding that evidence.  VA regulations require that pertinent evidence submitted by the appellant must be remanded to the agency of original jurisdiction (AOJ) for review and preparation of an SSOC unless this procedural right is waived in writing by the appellant or the Board is granting the full benefit sought.  38 C.F.R. §§ 19.37, 20.1304 (2010).  In this case, the new evidence consists of additional VAMC treatment records.  While there is a mental health note that contains a diagnosis of PTSD without basing this diagnosis on a specific stressor, there are multiple previous similar diagnoses, and this evidence is therefore cumulative.  More significantly, the basis of the Board's denial is the lack of a valid in-service stressor, and the new evidence does not relate to this fact.  The Board therefore finds that the new evidence is cumulative and not pertinent to the issue being decided herein.  Remand for initial AOJ consideration of this evidence is therefore not required with regard to entitlement to service connection for PTSD.

The claims for entitlement to service connection for an acquired psychiatric disability other than PTSD and for entitlement to service connection for COPD are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.




FINDINGS OF FACT

1.   The Veteran did not engage in combat with the enemy.

2.  There is no credible supporting evidence corroborating any claimed in-service stressor.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated September 2004, September 2005, March 2006, and June 2006, the Veteran was informed of the information and evidence necessary to substantiate the claims for service connection for PTSD.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

A VCAA letter to the Veteran was provided in March 2006 prior to the initial unfavorable decision in July 2006.  In this case, the March 2006 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.  The Veteran has received all essential notice, and has had a meaningful opportunity to participate in the development of his claim.

The Board also finds that there has been substantial compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA and private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  The RO requested that the Veteran provide more detail and at a minimum the names of his two buddies whose suicides he claims to have witnessed.  The Board notes that the Veteran did not respond to these requests.  VA's duty to assist is not a one-way street; the Veteran also has an obligation to assist in the adjudication of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  No additional pertinent evidence has been identified by the Veteran.   

In this decision, the Board has found as a fact that there was no valid in-service stressor.  Because there is no in-service stressor to which competent medical opinion could relate a current diagnosis of PTSD, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for PTSD.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi,  16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service stressor, referral of this case to obtain an examination and/or an opinion as to the existence and etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service stressor, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disability and his military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown,  5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 


Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

VA has recently revised the regulations regarding stressor verification.  Under the new regulation, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, then the requirement for corroborating the stressor is eliminated.  38 C.F.R. § 3.304(f) (a) (as amended 75 Fed. Reg. 39843 (effective July 12, 2010)).  

The evidence does not support a finding that the Veteran participated in combat during active service.  With regard to the question of whether the Veteran engaged in combat, the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a Veteran has participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  Mere service in a combat area or combat zone does not in itself lead to the conclusion that an individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 1999).  

The Veteran's DD214 reflects that he served during the Vietnam War Era, but had no overseas assignments.  Further, there is nothing in the Veteran's service personnel records or service medical records to show combat service, nor has he claimed that his PTSD is related to combat or to fear of hostile military or terrorist activity.  To the contrary, he asserts that the stressors were witnessing suicides by two sailors, one by burning himself and the other by shooting himself.  He also reported being covered with a blanket and pillows and beaten up by several other sailors.  These events all reportedly took place at the Keyport Naval Torpedo Station in Washington State.

As it is not shown that the Veteran engaged in combat, his unsupported assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown,       10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement for "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In this case, after a review of all the lay and medical evidence, the Board finds that there is no credible supporting evidence that any claimed stressor occurred.
 
The Veteran submitted statements and offered testimony in the April 2009 hearing.  He reported that it was between September and November 1970, he was not sure of the exact date, "when a bunch of guys put pillows over my head, covers, and they beat me."  The sailors were drunk and on drugs and they went around beating up people on guard duty.  He pressed charges and they all were given general discharges.  

The Veteran also reported that a buddy of his covered himself with cleaning fluid and said that he wondered if it would burn.  He lit his lighter and caught fire.  Another sailor named Schultz and the Veteran attempted to put out the flames.  He did not know if the sailor lived or died.  He could not remember the burnt sailor's name.  This reportedly occurred in June or July 1970.  

In another incident another sailor whose name he could not remember committed suicide by blowing his head off with a shotgun in front of the canteen.

The RO attempted to verify the Veteran's stressors.  In May 2006 the RO issued a formal finding of lack of information required to corroborate the stressors associated with the Veteran's claim.  The RO received a response from the Naval Historical Center Operations Archive Branch which noted that they did not maintain a complete copy of the 1970 command history of the Naval Torpedo Station, Keyport, Washington.  In order to conduct additional research, the full names of the two casualties were required.  

The Veteran could not recall the names of either sailor.  As noted the service department could not confirm that any of the described incidents occurred.  VA's duty to assist is not a one-way street; the Veteran also has an obligation to assist in the adjudication of his claim.  See Wood v. Derwinski, 1 Vet. App. at 193.  Without evidence of combat service or at a minimum the names of the alleged casualties, the Veteran's claimed stressors are not consistent with the places, types, and circumstances of the Veteran's service.  Based on the fact that the Veteran's personnel records do not show service in combat, the Board finds that the Veteran's generalized statements to not constitute credible evidence of a stressor, even under the application of 3.304(f). 

Without credible supporting evidence corroborating an in-service stressor, service connection may not be granted for PTSD.  Therefore, after thorough review and consideration of the evidence of record, the Board finds that a preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski,  1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

VAMC records from approximately 2000 reveal a history of tobacco and alcohol abuse, PTSD, depression, dysthymia, bipolar disorder, anxiety disorder, and a panic disorder without agoraphobia.

A November 2001 VA mental disorders examination noted that no medical records were presented for review.  The Veteran reported a history of drinking and being anxious all the time.  He had difficulty with nervousness for 20 years.  He was currently not receiving any treatment for any mental conditions.  He had been married six times. He had no hobbies or friends and did not attend church.  The diagnosis was a generalized anxiety disorder. 

An August 2004 VAMC clinic report noted the Veteran and his wife were diagnosed with a bipolar disorder.  He reported weird dreams and nightmares of two buddies who committed suicide one by burning himself and the other by blowing his head off with a shotgun.

In November 2004 the Veteran's spouse wrote that many years ago the Veteran had been admitted to the old Gaston Hospital for a nervous disorder.  He had been treated by Greg Pilla, a social worker who was now deceased, and by Pamela Shergil who committed suicide.  After service he was treated at the local health department.  None of these treatment records were available.  The Veteran was now being treated at the VAMC.

The RO received SSA records which reveal the Veteran was disabled as of January 1999 secondary to ischemic heart disease and an anxiety related disorder.

After the Veteran's claim of PTSD was adjudicated in July 2006, precedent case law established that medical diagnoses that differ from the claimed condition, in this case, PTSD, do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert, claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

As indicated above, the holding in Clemons requires that consideration be afforded the Veteran's entitlement to service connection for all acquired psychiatric disorders, not simply PTSD, as variously diagnosed to include a bipolar disorder, extreme nervousness, depression, dysthymia, anxiety disorder, and a panic disorder without agoraphobia.  The Board therefore finds that remand is necessary to permit development and adjudication of the expanded issue of entitlement to service connection for any acquired psychiatric disorder, other than PTSD.

In addition, the Board notes that there are several outstanding procedural issues with regard to the claim for entitlement to service connection for COPD that must be resolved prior to a decision on this claim.  First, some of the new evidence submitted by the Veteran after the claim was recertified and transferred to the Board refers to his COPD.  Because there was no waiver of initial AOJ review of this pertinent evidence, a remand for such review is required.  38 C.F.R. § 20.1304(c).  In addition, while the RO sent a November 2005 letter to the Veteran regarding his claim for "breathing condition due to asbestos exposure," the letter focused narrowly on the asbestos exposure aspect of the claim.  The Board finds that in the circumstances of this case, a letter more broadly conveying that the Veteran could establish entitlement to service connection for COPD or another respiratory disorder without necessarily  establishing that he was exposed to asbestos (i.e., based on general service connection principles) is warranted.  Therefore, the RO/AMC should send a new VCAA letter with regard to the claim for entitlement to service connection for COPD, to include as due to asbestos exposure, that also indicates service connection for COPD can be established if it is related to any disease, injury, or event in service, to include, but not necessarily limited to, asbestos exposure.  Finally, any recent respiratory treatment records not yet associated with the claims file should be obtained.

Accordingly, this case is REMANDED for the following actions:

1.  The Veteran should be furnished an appropriate VCAA letter as to entitlement to service connection for COPD and entitlement to service connection for a psychiatric disorder other than PTSD.  As to COPD, the letter should indicate that service connection for COPD can be established if it is related to any disease, injury, or event in service, to include, but not necessarily limited to, asbestos exposure.

2.  The RO/AMC should request the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA health care providers who provided respiratory or psychiatric treatment (other than PTSD) not already associated with the claims files.  The RO/AMC must include the correct authorization and release forms to allow for the procurement of such records and should obtain them.

3.   If any outstanding records are appropriately identified and their release authorized (as necessary), the RO/AMC must attempt to obtain them.  All attempts to obtain these records should be documented in the claims file.

4.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and adjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD.  In addition the RO should readjudicate the issue of entitlement to service connection for COPD, to include as due to asbestos exposure.  If any benefit sought on appeal continue to be denied, the Veteran and his representative should be furnished a supplemental statement of the case, including a review of all evidence not previously considered, and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.


The Veteran need take no action until otherwise notified. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010). 




Department of Veterans Affairs


